ON MOTION FOR REHEARING
Appellant now makes the contention, which we do not find in his brief, that ap-*818pellee’s sister is a “party” or has a disqualifying interest under Art. 3716 because she is a warrantor in a warranty deed conveying the land involved. The cases of Bennett v. Virginia Ranch, Land & Cattle Co., 1 Tex.Civ.App. 321, 21 S.W. 126, no writ; and Gee v. Jernigan, Tex.Civ.App., 83 S.W.2d 1102, writ dism., do hold that where such a warrantor is joined as a defendant so as to make the judgment binding on him, he is disqualified even though he has filed a disclaimer.
The mere fact that one is a warrantor, however, does not make him incompetent. In Stevens v. Masterson’s Heirs, 90 Tex. 417, 39 S.W. 292, 294, the warrantor was named a party hut was not served with process and did not appear. It was urged that actual notice of pendency of the suit was sufficient to bind him, even though plaintiff had asked that the warrantor be dismissed as a defendant. The Supreme Court rejected the contention, holding that if knowledge of pendency of the suit was sufficient to disqualify a warrantor under the statute, “then no warrantor could testify in a case in which parties are disqualified”, because he would discover the pendency when his testimony was taken, “and would thereby be disqualified under such rule.” His evidence was held to be admissible.
Cooper Grocery Co. v. Neblett, Tex.Civ.App., 203 S.W. 365, relied on by appellant was reversed, 221 S.W. 963, by the Supreme Court. Foster v. Cumbie, Tex.Civ.App., 315 S.W.2d 151, 154, writ ref. n. r. e., does not sustain the contention of the appellant. The other cases cited are not in point.
It is obvious that the evidence in this case would have justified the trial court in determining that the witness had or claimed “some actual interest in the subject matter of the suit” which might be affected by the judgment so as to disqualify her, as appellant insists. That is not the problem. We must decide whether the trial court’s discretion was abused. We cannot conclude that it was. The motion for rehearing is overruled.